*306Order of disposition, Family Court, New York County (Sara R Schechter, J.), entered on or about August 17, 2007, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that the agency satisfied its statutory obligation to make diligent efforts to encourage and strengthen the parental relationship by providing referrals to parenting skills and anger management programs, scheduling visitation, helping respondent find adequate housing and suitable employment, and encouraging him to attend psychological programs, and that respondent failed to plan for the child’s future by failing to commit to individual counseling during the relevant period, to complete an anger management program, and to obtain housing (see Social Services Law § 384-b [7] [a], [c]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Elizabeth Amanda T, 52 AD3d 376 [2008]).
That the termination of respondent’s parental rights is in the child’s best interests was established by a preponderance of the evidence, which showed, inter alia, that the child had been in foster care for more than three years at the time of the dispositional hearing and that his foster parents, who have been addressing his special needs, want to adopt him (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). Even crediting respondent’s assertions that he completed an anger management program and obtained employment after the finding of neglect was made, such relatively recent efforts to comply with the agency’s recommendations are insufficient to warrant an alternative disposition, such as a suspended judgment (see Matter of Charles Curbelo C., 12 AD3d 270 [2004], lv denied 4 NY3d 706 [2005]). Concur—Lippman, P.J., Gonzalez, Nardelli, Acosta and DeGrasse, JJ.